Citation Nr: 1624223	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-24 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on July 19-23, 2013.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August and September 2013 decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Phoenix, Arizona.

The Veteran testified before the Board at a May 2015 hearing conducted at the RO in Phoenix, Arizona.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Service connection has not been established for any disability.

2. The Veteran received medical care at the Banner Boswell Medical Center in Sun City, Arizona, from July 19-23, 2013, for symptoms of chest pain with dyspnea, nausea, and diaphoresis.

3. The Veteran did not receive care or treatment from VA facilities within the 24 months prior to the July 2013 private medical care; his first instance of VA treatment occurred on August 13, 2013.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred on July 19-23, 2013, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist the Veteran are not applicable where further assistance would not aid in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

As discussed in the decision below, resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.  Notice is not required because this appeal involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Analysis

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred on July 19-23, 2013, for treatment at a non-VA medical facility.  In various statements, including testimony at a May 2015 Board hearing, the Veteran asserts that he sought emergency treatment for chest pains after being advised by a VA clinic it was not prepared to provide treatment for heart attack victims.  He further notes that, after receiving his benefit letter in June 2013, he immediately contacted VA to schedule an appointment to see his VA primary care physician (PCP) but, ultimately, was unable to obtain an appointment until August 2013.

Initially, the Board notes that service connection is not in effect for any disability.  As such, the Veteran does not meet the threshold criteria for reimbursement or payment of emergency treatment at a non-VA facility under 38 U.S.C. 1728.  Therefore, the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2015).

VA may make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i) (2015).

In the instant case, a review of the record indicates that of the requisite criteria set forth above, there is at least one that the Veteran does not satisfy.  Therefore reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment on July 19-23, 2013.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(b).

The pertinent issue in the instant case is whether criterion (e) is satisfied; that is, whether the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

The evidence indicates that the Veteran did not first receive VA treatment until August 2013.  Based on this evidence, payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility on July 19-23, 2013, is not warranted.

The Board is sympathetic to the appellant's assertion that he was enrolled in the VA health care system as of June 2013, and had attempted to secure an appointment with his PCP, but was unable to do so until August 2013.  However, regardless of the Veteran's attempts to obtain VA care prior to his July 19-23, 2013, private emergency treatment, the Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")

Because the Veteran did not receive care under 38 U.S.C.A. Chapter 17 at any time in the 24 months prior to his July 2013 private emergency treatment, pursuant to provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002 and 17.1003, reimbursement for medical expenses incurred for medical services rendered by the non-VA treatment provider on July 19-23, 2013, is not warranted.  The Veteran's appeal must therefore be denied.



ORDER

Entitlement to payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on July 19-23, 2013, is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


